In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-11-00156-CR
                                                ______________________________
 
 
                                             LEO
GRAVES, Appellant
 
                                                                V.
 
                                     THE STATE OF TEXAS, Appellee
 
 
                                                                                                  

 
 
                                       On Appeal from the 123rd
Judicial District Court
                                                             Panola County, Texas
                                                       Trial Court
No. 2008-C-0152
 
                                                   
                                               
 
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                              Memorandum Opinion by Justice Carter




                                                      MEMORANDUM OPINION
 
            Leo
Graves has filed a notice of appeal from his conviction of tampering with
government records.  The certification of
Graves’ right of appeal states that Graves waived his right of appeal.  See Tex. R. App. P. 25.2.  
            Unless
a certification, showing that a defendant has the right of appeal, is in the
record, we must dismiss the appeal.  See Tex.
R. App. P. 25.2(d).  Because the
trial court’s certification affirmatively shows that Graves has waived his
right of appeal, and because the record before us does not reflect that the
certification is incorrect, see Dears v.
State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005), we must dismiss the
appeal.
            We
dismiss the appeal for want of jurisdiction.
 
                                                                        Jack
Carter
                                                                        Justice
 
Date
Submitted:          September 26, 2011
Date
Decided:             September 27, 2011
 
Do Not Publish